      Case 2:15-cv-00020-ER Document 71 Filed 04/15/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States of America,             :     CIVIL ACTION
ex rel. Terry Jackson                 :     NO. 15-020
                                      :
         Plaintiff,                   :
    v.                                :
                                      :
DePaul Health System, et al.,         :
                                      :
Defendants.                           :

                                 ORDER


         AND NOW, this 15th day of April, 2020, after

considering Defendants’ Motion for Summary Judgment (ECF No.

60), Defendants’ Motion in Limine (ECF No. 61), Plaintiff’s

Response in Opposition to Motion in Limine (ECF No. 62),

Response in Opposition to Motion for Summary Judgment (ECF No.

63), Defendants’ Motion for Leave to File Reply in Support of

Motion in Limine (ECF No. 64), Defendants’ Motion for Leave to

File Reply in Support of Motion for Summary Judgment (ECF No.

65), Plaintiff’s Opposition to Motion to File Reply for Motion

in Limine (ECF No. 66), Plaintiff’s Opposition to Motion to File

Reply for Motion for Summary Judgment (ECF No. 67), Plaintiff’s

Motion for Leave to File Sur-reply in Opposition to Motion for

Summary Judgment (ECF No. 68), and Response in Opposition to

Motion for Leave to File Sur-reply (ECF No. 69), and for the
          Case 2:15-cv-00020-ER Document 71 Filed 04/15/20 Page 2 of 2



reasons stated in the accompanying memorandum, it is hereby

ORDERED that:

    1. Defendant’s Motion for Summary Judgment (ECF No. 60) is

      GRANTED IN PART;

    2. Defendants’ Motion in Limine (ECF No. 61) is GRANTED IN PART;

    3. Defendants’ Motion for Leave to File Reply in Support of

      Motion in Limine (ECF No. 64) is GRANTED;

    4. Defendants’ Motion for Leave to File Reply in Support of

      Motion for Summary Judgment (ECF No. 65) is GRANTED; and

    5. Plaintiff’s Motion for Leave to File Sur-reply in Opposition

      to Motion for Summary Judgment (ECF No. 68) is GRANTED.1



             AND IT IS SO ORDERED.




                               _/s/ Eduardo C. Robreno
                               EDUARDO C. ROBRENO,     J.




1 Although Defendants’ Motions to File Reply Briefs (ECF Nos. 64 & 65) were
untimely, the Court also considered Plaintiff’s untimely Sur-reply Brief (ECF
No. 68). Thus, the parties were given a full opportunity to be heard and
there is no prejudice to any party.
